DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-5, 7, 9, 16, 24-25, 27-29, 43-44, 50, 52-53, 63, 67, 69, 72, 77, 79-80, 83, 85, 90-92 and 95 were previously pending
Claims 2-4, 7, 82, 83, 90 and 95 have been amended
Claim 53 has been cancelled. 
Claims 109-118 have been added
Claims 2-5, 7, 9, 16, 24-25, 27-29, 43-44, 50, 52, 63, 67, 69, 72, 77, 79-80, 83, 85, 90-92, 95 and 109-118 are pending and will be examined on the merits. 
Rejections/Objections Withdrawn
The objection to the specification has been obviated by amended specification filed 3/28/2022.
The objection to claim 82 has been obviated by claim amendment. 

Rejections Maintained/New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 7, 9, 28, 43, 52, 63, 67, 69, 72, 79-80, 83-84, 86, 90-91, and 117-118 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovtun (Kovtun, et al., US 2017/0029514 A1; Published 02/02/2017, of record), Walter (Walter, et al., Blood 2004, Vol 103, No. 11, of record) and Bogenberger (Bogenberger, et al., Leukemia 2014 Vol. 28, p 1657-1665, of record).
	Kovtun teaches on the subject of immunoconjugates that bind to CD123 antigen (Kovun, Abstract).  Regarding claims 2, 3, and 4, Kovtun teaches of VH sequence of SEQ ID NO: 28, which is a 100% match for the fused VH CDR regions of the instant application (SEQ ID NOs: 5, 6 and 7) and a VL sequence of SEQ ID NO 35, which is a 100% match for the fussed VL CDR regions of the instant application (SEQ ID NOs: 8, 9 and 10) (Kovtun, ¶ 0618).  Regarding claim 5, Kovtun teaches of a VH sequence of SEQ ID NO: 34, which is a 100% match for instant SEQ ID NO: 1 as well as a VL sequence of SEQ ID NO: 35, which is a 100% match for instant SEQ ID NO: 2 (Kovtun, ¶ 0618). 
Regarding claim 9, Kovtun teaches of an antibody comprising a HC of SEQ ID NO: 50 and a LC of SEQ ID NO: 51, which are 100% matches for instant SEQ ID NOs: 3 and 4, respectively (Kovtun, ¶ 0967).   Further regarding claim 9, Kovtun teaches that the immunoconjugate has the following structure (Kovtun, ¶ 0240):


    PNG
    media_image1.png
    324
    1158
    media_image1.png
    Greyscale



Regarding claim 7, Kovtun teaches that the conjugated cytotoxin is indolinobenzodiazepine (“IGN”) (Kovtun, ¶ 0311).  Regarding claims 53, 69, and 72, Kovtun teaches that aspect of the invention provides for a method for treating a subject having cancer, wherein cancer cells of the cancer express CD123, the method comprising administering to said subject, inducing a human subject (¶ 0386), an effective amount of the immunoconjugate (Kovtun, claim 139) and that such cancers may include AML, MDS, ALL, B-ALL and BPDCN (Kovtun, ¶ 0302).  Regarding claim 52, 67 and 83, Kovtun teaches that the patients in need of treatment via a method comprising administration of the ADC may include those who have minimally residual disease, resistant disease or relapsed disease (Kovtun, ¶ 0401).  Further regarding claim 83, it is within the purview of one of ordinary skill in the art to know that if it is known that a patient has either relapsed or is refractory to a treatment, which means that patient has received at least one prior line of therapy.  Regarding claim 80, Kovtun teaches that the invention may be used to treat P-glycoprotein positive AML (Kovtun, ¶ 0870).  Regarding claim 63, Kovtun teaches that treatment of AML involves, in some instances, maintenance therapy (Kovtun, ¶ 0007).  
	Kovtun does not teach a method comprising the administration of a BCL-2 inhibitor along with the immunoconjugate, including venetoclax.  Kovtun does not teach a method comprising administration of a hypomethylating agent along with the BCL-2 Inhibitor and the immunoconjugate, including azacytidine.  Kovtun does not teach the method of claim 4 wherein the cancer patient has previously been treated with venetoclax.  Kovtun does not teach the method of claim 4 wherein the cancer has previously been treated with a hypomethylating agent.  Kovtun does not teach the method of claim 4 wherein the hematological malignancy is resistant to IMGN632. 
	However, Walter and Bogenberger, make up for these deficiencies.  
	Bogenberger teaches on the subject of synergistic molecular vulnerabilities enhancing hypomethylating agents in myeloid malignancies (Bogenberger, Abstract).  Bogenberger teaches that the selective BCL-2 inhibitor ABT-199 (same as venetoclax) was able to shift the EC50 of azacytidine by at least 1.6 fold in 5 out of 7 cancer cell lines tested (Bogenberger, p 1660, Fig 2a).  Bogenberger concludes by proposing clinical trials wherein BCL-2 family inhibitors are combined with azacytidine.  
Walter teaches on the subject of tumor cell resistance to ADCs as well as strategies to overcome said resistance (Walter, Abstract).  One such ADC taught by Walter is Gemtuzumab ozogamicin (GO), which targets CD33 and was developed for treatment of AML (Walter, p 4276, ¶ 2).  Walter teaches that BCL-2 antisense oligonucleotides can increase GO-induced cytotoxicity in HL-60 cells, suggesting that antiapoptotic proteins may limit the efficacy of the ADC (Walter, p 4282, ¶ 4).  Walter further teaches that in a direct test of this possibility, Walter and colleagues found that BCL-2 and BCL-xL overexpression is associated with GO resistance (Walter, P 48282, ¶ 4; p 4282, Fig 4a).  
It would be prima facie obvious to one of ordinary skill in the art to administer both a hypomethylating agent, including azacytidine, and a BCL-2 inhibitor, including venetoclax, along with the immunoconjugate in a method of treating a hematological malignancy.  One of ordinary skill in the art would be motivated to administer the BCL-2 inhibitor, including venetoclax, because it both: 1) counteracts resistance to ADCs, as taught by Walter and 2) sensitizes the blood cancer cells to the hypomethylating agent.  Further, Bogenberger demonstrated the venetoclax enhanced the effectiveness of azacytidine.  One of ordinary skill in the art would have a reasonable expectation of success combining these three interventions because: 1) combining BCL-2 inhibition, including venetoclax, with ADCs has already been done in the prior art and 2) Bogenberger demonstrates that BCL-2 inhibition, including venetoclax, sensitizes blood cancer cells to the hypomethylating agent azacytidine in vitro.  
It would be prima facie obvious to one of ordinary skill in the art to administer the combination of the instant ADC, the BCL-2 inhibitor and the hypomethylating agent to a patient possessing a hematological malignancy resistant to IMGN632.  One of ordinary skill in the art would be motivated to administer the combination of the instant ADC, the BCL-2 inhibitor and the hypomethylating agent to a patient possessing a hematological malignancy resistant to IMGN632 in order to circumvent the resistance to the ADC via the BCL-2 inhibitor.  One of ordinary skill in the art would have a reasonable expectation of success administering the combination of the instant ADC, the BCL-2 inhibitor and the hypomethylating agent to a patient possessing a hematological malignancy resistant to IMGN632 because Walter previously demonstrated that BCL-2 inhibition sensitizes cancer cells to the cytotoxic effects of ADCs.  This fully satisfies the limitations of claim 79.   
It would be prima facie obvious to one of ordinary skill in the art to administer the combination of the instant ADC, the BCL-2 inhibitor and the hypomethylating agent to a patient who has previously been treated with venetoclax.  One of ordinary skill in the art would be motivated to administer such a combination in order to take advantage of the synergistic effect between BCL-2 inhibitors (venetoclax) and hypomethylating agents taught by Bogenberger.  One of ordinary skill in the art would be have a reasonable expectation of success administering such a combination because Bogenberger teaches that the combination of BCL-2 inhibitors and hypomethylating agents have a synergistic effect, greater than the sum of the two individual treatments.  This fully satisfies the limitations of claim 84.  
It would be prima facie obvious to one of ordinary skill in the art to administer the combination of the instant ADC, the BCL-2 inhibitor and the hypomethylating agent to a patient who has previously been treated with a hypomethylating agent.  One of ordinary skill in the art would be motivated to administer such a combination in order to take advantage of the synergistic effect between BCL-2 inhibitors (venetoclax) and hypomethylating agents taught by Bogenberger.  One of ordinary skill in the art would be have a reasonable expectation of success administering such a combination because Bogenberger teaches that the combination of BCL-2 inhibitors and hypomethylating agents have a synergistic effect, greater than the sum of the two individual treatments.  This fully satisfies the limitations of claim 86.  
Regarding claims 117 and 118, it would be prima facie obvious to one of ordinary skill in the art to administer the combination of a BCL-2 inhibitor, a hypomethylating agent and the claimed immunoconjugate to a subject that has received two or three lines of prior therapy if said lines of therapy included IMGN632, a hypomethylating agent and a BCL-2 inhibitor (see previous three paragraphs for individual rationale).  
Regarding claim 90, it is within the purview of one of ordinary skill in the art to ensure that the immunoconjugate, the hypomethylating agent and the BCL-2 inhibitor are administered in separate pharmaceutical compositions.
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s rationale for attenuating tumor cell resistance to the DNA alkylating agent of the instant claimed invention with BCL-2 inhibition as taught by Walter is lacking.  Applicant argues that the teachings of Walter apply only to use of a BCL-2 inhibitor to attenuate tumor cell resistance to calicheamicin (the active drug present in the ADC GO taught by Walter) and not to ADCs in general or the DNA alkylating agent of the instant invention as argued by the applicant.  The teachings of Walter would also apply to the instant immunoconjugate comprising a DNA alkylating agent due the shared mechanisms of action shared by both the cytotoxic drug of Walter (calicheamicin) and the cytotoxic drug of the instant application (a DNA alkylating agent).  
Applicant's arguments have been fully considered but they are not persuasive. On page 16, paragraph 1 of Applicant’s arguments, Applicant demonstrates a clear knowledge of calicheamicin, its mechanism of action and the relationship between calicheamicin-induced apoptosis and BCL-2.  Applicant cites art that was known to Applicant on the subject of the mechanism of calicheamicin-induced apoptosis (Prokop, et al, NPL30 cited on IDS submitted 3/28/2022, of record).  Applicant states that “Calicheamicin is an anti-tumor antibiotic that induces apoptosis, not a cytotoxic DNA-alkylating agent, and it was known that over expression of BCL-2 “strongly inhibits” calicheamicin-induced apoptosis” (Applicant Arguments submitted 3/28/2022; p 16, ¶ 1).  
Liang (Liang, et al., Experimental Hematology 2017; 54:40-50) teaches on the subject of the cytotoxic mechanism of action of ADCs comprising calicheamicin and provides an excellent figure summarizing the interaction between calicheamicin and BCL-2:

    PNG
    media_image2.png
    535
    837
    media_image2.png
    Greyscale


Image taken from Liang (Figure 3); large red arrow added by Examiner for emphasis.
After the antibody binds with the surface protein to which it binds, a series of events occurs: 1) the antibody is endocytosed, 2) the antibody is separated from the calicheamicin in a lysosome, 3) the calicheamicin enters the nucleus of the cell, 4) the calicheamicin induces double and single-strand DNA breaks, 5) the DNA damage results in apoptosis.  However, as Applicant clearly demonstrated they knew, this process can be arrested by the anti-apoptotic protein BCL-2.  The large red arrow in the figure above is the point at which BCL-2 “rescues” the cell from apoptosis.  Please note that this occurs after the calicheamicin induces double and single-strand DNA breaks.
Additionally, Kondo (Kondo, et al., Journal of Nucleic Acids 2010, Article ID 543531) provides an excellent figure on how DNA alkylating agents affect the integrity of DNA:

    PNG
    media_image3.png
    585
    928
    media_image3.png
    Greyscale

Figure taken from Kondo (Figure 1)
	Note that, like calicheamicin, DNA alkylating agents also result in single and double-stranded breaks in DNA (SSB = single-stand break; DSB = Double-strand break).  
	Contrary to Applicant’s arguments, the instant claimed invention is obvious because both calicheamicin and DNA alkylating agents both cause single and double-stranded breaks in the cell’s DNA, these single and double-stranded breaks in the cell’s DNA result in apoptosis, and that, at some point between DNA breakage and apoptosis, this process can be arrested by BCL-2.  Due to the similar mechanisms of action shared by calicheamicin and DNA alkylating agents (the single and double-stranded breaks in the cell’s DNA), the method of attenuating tumor cell resistance to ADCs via BCL-2 inhibition taught by Walter would work for ADCs comprising DNA alkylating agents as the cytotoxic payload, and applicant likely was aware of this.    
	Applicant argues that another reference cited by Examiner (Bogenberger) does not demonstrate synergism between hypomethylating agents and other agents in myeloid malignancies.  Applicant relies on the first sentence of the abstract of Bogenberger “synergistic molecular vulnerabilities enhancing hypomethylating agents in myeloid malignancies have remained elusive”.  Applicant's arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, Bogenberger does demonstrate synergism between hypomethylating agents and BCL-2 inhibition (see Bogenberger p 1660, Fig 2a).  This chart shows the fold shift in the EC50 of azacytidine induced by concomitant presence of a BCL-2 inhibitor, that is to say, this chart shows how BCL-2 inhibitors enhance the effect of azacytidine.  Merriam Webster’s dictionary defines “synergy” as “interaction of discrete agencies (such as industrial firms), agents (such as drugs), or conditions such that the total effect is greater than the sum of the individual effects”.  Bogenberger demonstrates that BCL-2 inhibitors synergistically enhanced the effect of azacytidine.  The effect is greater than the additive effects of BCL-2 inhibitor and azacytidine alone.  
Applicant further argues that Bogenberger does not teach on the subject of immunoconjugates.  Applicant's arguments have been fully considered but they are not persuasive. The prior art teaches that BCL-2 inhibition: 1) enhances the effect of ADCs comprising active moieties that induce DNA breaks and 2) enhances the effect of hypomethylating agents.  It is obvious to include all three therapeutic agents in a combination therapy because the prior art teaches that BCL-2 inhibition enhanced the effects of: 1) ADCs comprising active moieties that induce DNA breaks and 2) hypomethylating agents.
	Applicant further argues that Applicant’s specification demonstrates unexpectedly superior results. Applicant argues the data demonstrating these results are in examples 4-9 of the instant Specification.  Any analysis of unexpected results must be analyzed in view of MPEP § 716.02(a), which states: “However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991)”. 
	The table below summarizes Examiner’s analysis of examples 4-9 of the instant Specification:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Note that, in the “Interventions” column, I = IMGN632, V = Venetoclax, D = Decitabine and A = Azacytidine
	Note that only the treatment groups wherein venetoclax (examples 4, 7, 8 and 9) was administered demonstrated clear synergism.  However, this synergism is consistent with Examiner’s previous arguments (that the BCL-2 inhibition provided by venetoclax enhances the effect of both ADCs comprising active drug moieties that induce DNA breaks and hypomethylating agents) and thus is not unexpected.  Because these results were expected, they do not overcome Examiner’s prima facie case of obviousness as per MPEP § 716.02(a).  Regarding examples 5 and 6, the data here did not demonstrate clear synergism due to inconsistent data.  For example 5, the mice in group “C” received IMGN632 0.3 microgram/kg on days 7, 14 and 21 and the mice in group “F” received IMGN632 at the same dosage and interval plus azacytidine on days 7, 8, 9, 10 and 11.  The mice in group “C” exhibited far greater median survival time than the mice in group “F”.  For example 6, the mice in group “C” received 0.3 IMGN632 0.3 microgram/kg on days 7, 14 and 21 and the mice in group “F” received IMGN632 at the same dosage and interval plus decitabine on days 7, 8, 9, 10 and 11. The mice in group “C” exhibited far greater median survival time than the mice in group “F”.  
Applicant further argues that the attached NPL (Kuruvilla, et al.; NPL32 on IDS submitted 3/28/2022, of record) demonstrates that the combination of IMGN632, venetoclax and azacytidine doubled the survival times of mice refractory to venetoclax and azacytidine that had received patient-derived AML xenographs.  Specifically, applicant argues that vehicle (negative control) + azacytidine and venetoclax + azacytidine both produced median survival times of about 60 days.  However, the combination of IMGN632 + venetoclax + azacytidine produced median survival time of 121 days.  This is again not unexpected as the Examiner has previously argued that, since BCL-2 inhibition increases the effectiveness of ADCs comprising active drug moieties that produce breaks in DNA, synergistic results are expected.  This argument also applies to the results observed in the attached NPL (Daver, et al.; NPL31 on IDS submitted 3/28/2022, of record)

Claim 2-5, 7, 9, 16, 24-25, 27-28, 43-44, 52, 63, 67, 69, 72, 79-80, 83-84, 86, 90-91 and 117-118 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovtun (Kovtun, et al., US 2017/0029514 A1; Published 02/02/2017, of record), Walter (Walter, et al., Blood 2004, Vol 103, No. 11, of record) and Bogenberger (Bogenberger, et al., Leukemia 2014 Vol. 28, p 1657-1665, of record) as applied to claims 2-5, 7, 9, 28, 43, 52-53, 63, 67, 69, 72, 79-80, 83-84, 86, 90-91 and 117-118  above and in further view of Kovtun (2017) (Kovtun, et al., WO 2017/004026 A1, Published 01/05/2017, of record).
	The teachings of Kovtun, Walter and Bogenberger are discussed above.  
	Kovtun further teaches that regarding the dosage aspects of claims 25, 27, 92, and 95, Kovtun teaches that the immunoconjugate is effective at doses ranging from 0.8 mg/kg (Kovtun, ¶ 1029) to 0.1 micrograms/kg (Kovtun, ¶ 1034).  
	The combined teachings of Kovtun, Watler and Bogenberger do not teach that the immunoconjugate is administered on a 21 to 28 day cycle.
	However, Kovtun (2017) makes up for these deficiencies.
	Kovtun (2017) teaches on the subject of immunoconjugates that bind CD123 as well as methods of using such CD123 binding molecules for diagnosing and treating diseases, such as B-cell malignancies (Kovtun (2017), p 1, ¶ 2).  Kovtun (2017) teaches that treatment with a humanized anti-CD123 ADC caused an initial regression of tumor burden over time, reaching a nadir (low point) on day 27 (Kovtun (2017), p 261, ¶ 3).  
It would be prima facie obvious to one of ordinary skill in the art to administer to the patient in need of treatment a dosage of immunoconjugate between 0.1 micrograms/kg (0.0001 mg/kg) and 0.8 mg/kg.  One of ordinary skill in the art would be motivated to administer dosages of immunoconjugate in this range in order to treat the subject’s cancer without administering a dose so great that it causes side effect.  One of ordinary skill in the art would have a reasonable expectation of success administering to the patient in need of treatment a dosage of immunoconjugate between 0.0001 mg/kg and 0.8 mg/kg because Kovtun teaches that significant therapeutic effects were observed in mice at both the high and low ends of this range (See Kovtun, Col. 362, Table and Kovtun, Col 364, Table).  Moreover, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).
It would be prima facie obvious to one of ordinary skill in the art to administer the instant combination on a 21 to 28 day cycle.  One of ordinary skill in the art would be motivated to administer the instant combination on a 21 to 28 day cycle in order to maintain the anti-tumor effect of the ADC over time.  Kovtun (2017) teaches that the ADC’s efficacy reaches a low point at about 27 days, which is in between 21 and 28 days.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).  One of ordinary skill in the art would have a reasonable expectation of success starting with the knowledge that the treatment reaches a low point at about 27 days and arriving at a 21 or 28 day cycle through routine experimentation because routine experimentation is within the purview of one of ordinary skill in the art.  This fully satisfies the limitations of claims 16, 24, 25, 27 and 44.
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
See Response to Arguments above.  
Applicant argues that the ranges provided in Kovtun (II) are too broad for one of ordinary skill in the art to arrive at the claimed dosage regimens.   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955): "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  Next, Examiner points out that Applicant did not posit any substantive argument as to why the ranges taught in the prior art are too broad. As detailed above, one of ordinary skill in the art could easily arrive at the claimed dosages through routine experimentation in relatively few experiments.  The prior art teaches dosages of the immunoconjugate between 0.0001 and 0.8 mg/kg.  A simple study consisting of only 5 treatment groups, varied by order of magnitude could be used to test this complete range: 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Such an experiment could be used to “hone in” on the optimal order of magnitude for the dosage and subsequent, similar experiments could be used to “fine tune” the dosage.  As stated in the 103 rejection above, routine optimization is not considered to be inventive.    


Claim 2-5, 7, 9, 16, 24-25, 27-28, 43-44, 52, 63, 67, 69, 72, 79-80, 83-84, 86, 90-91, 95 and 117-118  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovtun (Kovtun, et al., US 2017/0029514 A1; Published 02/02/2017, of record), Walter (Walter, et al., Blood 2004, Vol 103, No. 11, of record),  Bogenberger (Bogenberger, et al., Leukemia 2014 Vol. 28, p 1657-1665, of record) and Kovtun (2017) (Kovtun, et al., WO 2017/004026 A1, Published 01/05/2017, of record) as applied to claims 2-5, 7, 9, 16, 24-25, 27-28, 43-44, 52, 63, 67, 69, 72, 79-80, 83-84, 86, 90-91 and 117-118 above and in further view of Prescriber’s Digital Reference (PDR 2013; URL: https://www.pdr.net/drug-summary/Vidaza-azacitidine-1664; accessed 12/11/2021, of record).
The combined teachings of Kovtun, Walter, Bogenberger and Kovtun (2017) are discussed above.  
The combined teachings of Kovtun, Walter, Bogenberger and Kovtun (2017) do not teach the method of claim 95 wherein the azacytidine is administered subcutaneously or intravenously at a dose of 75 mg/m2.
However, Prescriber’s Digital Reference makes up for these deficiencies. 
 The PDR teaches that 75 mg/m2 every day for the first 7 days of a 4 week (28 day) cycle is the recommended dosage for azacytidine for both subcutaneous and intravenous administration (PDR 2013, p 2, entire page).   
It would be prima facie obvious to one of ordinary skill in the art to administer a combination comprising IMGN632 and azacytidine to a subject in need of treatment of a hematological malignancy with the azacytidine being administered at a dosage of 75 mg/m2 intravenously or subcutaneously on a 28 day cycle.  One of ordinary skill in the art would be motivated to dose the azacytidine this way in order to use the azacytidine in a manner consistent with established prescribing guidelines.  One of ordinary skill in the art would have a reasonable expectation of success administering azacytidine at a dosage of 75 mg/m2 intravenously or subcutaneously on a 28 day cycle because this is the dosage regimen recommended by the PDR.  This fully satisfies the limitations of claim 95.   
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
 See Response to Arguments above.  The PDR reference was added solely to address the azacytidine dosage limitations.  

Claim 2-5, 7, 9, 16, 24-25, 27-29, 43-44, 52, 63, 67, 69, 72, 79-80, 83-84, 86, 90-92 and 117-118  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovtun (Kovtun, et al., US 2017/0029514 A1; Published 02/02/2017, of record), Walter (Walter, et al., Blood 2004, Vol 103, No. 11, of record),  Bogenberger (Bogenberger, et al., Leukemia 2014 Vol. 28, p 1657-1665, of record) and Kovtun (2017) (Kovtun, et al., WO 2017/004026 A1, Published 01/05/2017, of record) as applied to claims 2-5, 7, 9, 16, 24-25, 27-28, 43-44, 52, 63, 67, 69, 72, 79-80, 83-84, 86, 90-91 and 117-118 above and in further view of FDA (FDA, 4/2016, Reference ID: 3915259, of record).
The combined teachings of Kovtun, Walter, Bogenberger and Kovtun (2017) are discussed above.  
The combined teachings of Kovtun, Walter, Bogenberger and Kovtun (2017) do not teach that the venetoclax is administered at a dosage of 400 mg/day.  
However, FDA makes up for these deficiencies.  
FDA teaches that 400 mg/day (the dosage claimed in claims 29 and 92) is the maximum recommended daily dosage daily dosage for venetoclax (FDA, p 2, ¶ 4).
It would be prima facie obvious to one of ordinary skill in the art to administer, to a subject in need of treatment for a hematological malignancy, a combination comprising IMGN632 and venetoclax wherein the venetoclax is administered at a dosage of 400 mg/day on a 21 or 28 day cycle.  One of ordinary skill in the art would be motivated to dose the venetoclax this way in order to use the venetoclax in a manner consistent with established prescribing guidelines.  One of ordinary skill in the art would have a reasonable expectation of success administering azacytidine at a dosage of 400 mg/day because this is the dosage regimen recommended by the FDA.  This fully satisfies the limitations of claim 29 and 92.   
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
See Response to Arguments above.  The FDA reference was added solely to address the azacytidine dosage limitations.  

Claim 2-5, 7, 9, 28, 43, 50, 52, 63, 67, 69, 72, 79-80, 83-84, 86, 90-91 and 117-118 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovtun (Kovtun, et al., US 2017/0029514 A1; Published 02/02/2017, of record), Walter (Walter, et al., Blood 2004, Vol 103, No. 11, of record) and Bogenberger (Bogenberger, et al., Leukemia 2014 Vol. 28, p 1657-1665, of record) as applied to claims 2-5, 7, 9, 28, 43, 52, 63, 67, 69, 72, 79-80, 83-84, 86, 90-91 and 117-118  above and in further view of Diesch (Diesch, et al., Clinical Epigenetics 2016 8:71, of record).
The combined teachings of Kovtun, Walter and Bogenberger are discussed above.
The combined teachings of Kovtun, Walter and Bogenberger do not teach the method of claim 4 wherein the hypomethylating agent is decitabine.  
Diesch, however, makes up for these deficiencies.
Diesch teaches that both azacytidine and decitabine both belong to the same class of hypomethylating agents—azanucleosides (AZN), which are pyrimidine analogues of the nucleoside cytidine (Diesch, p 1, ¶ 2).  Diesch further teaches that azacytidine and decitabine differ only by one hydroxyl group (Diesch, p 2, Table 1):

    PNG
    media_image6.png
    374
    537
    media_image6.png
    Greyscale

Diesch further teaches that decitabine is approved by the FDA for AML (Diesch, p 7, Table 2).  
 It would be prima facie obvious to one of ordinary skill in the art to substitute the azacytidine of the combined method of Kovtun, Walter and Bogenberger with the decitabine of Diesch.  One of ordinary skill in the art would be motivated to make such a substitution in order to combat hematological malignancies with an art equivalent hypomethylating agent.  One of ordinary skill in the art would have a reasonable expectation of success substituting azacytidine with decitabine because: 1) both drugs belong to the same class of drug compounds, 2) the two molecules are very structurally similar and 3) decitabine is FDA approved for treatment of AML.  This fully satisfies the limitations of claim 50.  
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
See Response to Arguments above. The Diesch reference was added solely to address the decitabine as the hypomethylating agent limitation.  


Claim 2-5, 7, 9, 28, 43, 52, 63, 67, 69, 72, 77, 79-80, 83-84, 86, and 90-91 and 117-118 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovtun (Kovtun, et al., US 2017/0029514 A1; Published 02/02/2017, of record), Walter (Walter, et al., Blood 2004, Vol 103, No. 11, of record) and Bogenberger (Bogenberger, et al., Leukemia 2014 Vol. 28, p 1657-1665, of record) as applied to claims 2-5, 7, 9, 28, 43, 52, 63, 67, 69, 72, 79-80, 83-84, 86, 90-91 and 117-118 above and in further view of Xie (Xie, et al., Blood Cancer Journal 2017 7 e567, of record).
The combined teachings of Kovtun, Walter and Bogenberger are discussed above.
The combined teachings of Kovtun, Walter and Bogenberger do not teach the method of claim 4 wherein CD123 has been detected in at least 80% of cells in a sample obtained from the hematological malignancy prior to administration.  
Xie, however, makes up for these deficiencies.
Xie teaches that in various subtypes of AML most were CD123 positive in at least 80% of cells (Xie, p 4, Fig 2 a).
It would be prima facie obvious to one of ordinary skill in the art to modify the method of Kovtun, Walter and Bogenberger to administer the treatment method of claim 4 to patients having CD123 detected in at least 80% of hematological malignancy cells.  One of ordinary skill in the art would be motivated to do so in order to better fight the hematological malignancy.  One of ordinary skill in the art would have a reasonable expectation of success administering the treatment method of claim 4 to patients having at least 80% of blood cancer cells being CD123+ because Xie teaches that most patients with AML have 80% or more of their cancer cells expressing CD123 anyway.  This fully satisfies the limitations of claim 77.
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
See Response to Arguments above.  The Xie reference was added solely to address the CD123 being detected in 80% of cells limitation.  


Claim 2-5, 7, 9, 28, 43, 52, 63, 67, 69, 72, 79-80, 82-84, 86, 90-91 and 117-118 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovtun (Kovtun, et al., US 2017/0029514 A1; Published 02/02/2017, of record), Walter (Walter, et al., Blood 2004, Vol 103, No. 11, of record) and Bogenberger (Bogenberger, et al., Leukemia 2014 Vol. 28, p 1657-1665, of record) as applied to claims 2-5, 7, 9, 28, 43, 52, 63, 67, 69, 72, 79-80, 83-84, 86, 90-91 and 117-118 above and in further view of Buckley (Buckley, et al., Am J Hematol. 2014; 89(4): p 423-428, of record).
The combined teachings of Kovtun, Walter and Bogenberger are discussed above.
The combined teachings of Kovtun, Walter and Bogenberger do not teach the method of claim 4 wherein the subject has an absolute neutrophil count of greater than 500/microliter.  
Buckley, however, makes up for these deficiencies.
Buckley teaches that in patients with AML or MDS, patients having an absolute neutrophil count of greater than 500 cells/microliter were had a higher rate of survival (Buckely, p 12, Fig. 2) as well as a lower rate of infection (Buckely, p 14, Fig. 4) when compared to patients having an absolute neutrophil count less than 500 cells/microliter.
It would be prima facie obvious to one of ordinary skill in the art to apply the method of treating a hematological malignancy comprising administration to a subject in need thereof: 1) the immunoconjugate of claim 4, 2) a BCL-2 inhibitor and 3) a hypomethylating agent to include patients having an absolute neutrophil count of greater than 500 neutrophils/microliter. The method of the combined methods of Kovtun, Walter, and Bogenberger can be used to treat any AML patients including patients with an absolute neutrophil count greater than 500 neutrophils/microliter. Buckely further teaches that patients having a baseline absolute neutrophil count of greater than 500 cells/microliter have a higher % survival (Buckely, p 12, Fig. 2) as well as a lower rate of infection (Buckely, p 14, Fig. 4). One of ordinary skill in the art would have a reasonable expectation of success applying the method of treatment of claim 4 to patients having an absolute neutrophil count greater than 500 neutrophils/microliter, because Buckely demonstrated in the prior art that AML patients having an absolute neutrophil count greater than 500 cells/microliter have better survival rate. This fully satisfies the limitations of claim 82.     
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
See Response to Arguments above.  The Buckely reference was added solely to address the 500 neutrophils/microliter limitation.  

Claim 2-5, 7, 9, 16, 24-25, 27-29, 43-44, 52, 63, 67, 69, 72, 79-80, 83-84, 86, 90-92 and 109-118 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovtun (Kovtun, et al., US 2017/0029514 A1; Published 02/02/2017, of record), Walter (Walter, et al., Blood 2004, Vol 103, No. 11, of record),  Bogenberger (Bogenberger, et al., Leukemia 2014 Vol. 28, p 1657-1665, of record), Kovtun (2017) (Kovtun, et al., WO 2017/004026 A1, Published 01/05/2017, of record) and FDA (FDA, 4/2016, Reference ID: 3915259, of record) as applied to claims 2-5, 7, 9, 16, 24-25, 27-29, 43-44, 52, 63, 67, 69, 72, 79-80, 83-84, 86, 90-92 and 117-118 above and in further view of Prescriber’s Digital Reference (PDR 2013; URL: https://www.pdr.net/drug-summary/Vidaza-azacitidine-1664; accessed 12/11/2021, of record) and Mie (Mie, et al., Updates in Clinical Trials for Hematological Diseases 2018).
The combined teachings of Kovtun, Walter, Bogenberger, Kovtun (2017) and FDA are discussed above. 
The combined teachings of Kovtun, Walter, Bogenberger, Kovtun (2017) and FDA do not teach that venetoclax is administered orally on days 1-14 of a 28 day cycle at 100, 200 or 300 mg.  The combined teachings of Kovtun, Walter, Bogenberger, Kovtun (2017) and FDA do not teach that azacytidine is administered at a dose of 75 mg/m2 on days 1-7 of a 28 day cycle.  
The teachings of PDR and Mie, however, make up for these deficiencies.
Mei teaches that a 2 week on, 2 week off (same as days 1-14 of a 28 day cycle) cycling of venetoclax can be used to mitigate problems related to neutropenia.
The PDR teaches that 75 mg/m2 every day for the first 7 days of a 4 week (28 day) cycle is the recommended dosage for azacytidine for both subcutaneous and intravenous administration (PDR 2013, p 2, entire page).   
It would be prima facie obvious to one of ordinary skill in the art to administer a combination comprising IMGN632, venetoclax and azacytidine to a subject in need of treatment of a hematological malignancy with the azacytidine being administered at a dosage of 75 mg/m2 intravenously or subcutaneously on days 1-7 of a 28 day cycle.  One of ordinary skill in the art would be motivated to dose the azacytidine this way in order to use the azacytidine in a manner consistent with established prescribing guidelines.  One of ordinary skill in the art would have a reasonable expectation of success administering azacytidine at a dosage of 75 mg/m2 intravenously or subcutaneously on days 1-7 of a 28 day cycle because this is the dosage regimen recommended by the PDR.  
It would be prima facie obvious to one of ordinary skill in the art to administer a combination comprising IMGN632, venetoclax and azacytidine to a subject in need of treatment of a hematological malignancy with the venetoclax being administered on days 1-14 of a 28 day cycle. One of ordinary skill in the art would be motivated to administer the venetoclax on days 1-14 of a 28 day cycle in order to mitigate problems associated with neutropenia.  One of ordinary skill in the art would have a reasonable expectation of success administering the venetoclax on days 1-14 of a 28 day cycle because Mie teaches that this dosage cycle can be used to mitigate problems related to neutropenia.  
It would be prima facie obvious to one of ordinary skill in the art to administer a combination comprising IMGN632, venetoclax and azacytidine to a subject in need of treatment of a hematological malignancy with the venetoclax being dosed at 400 mg/day.One of ordinary skill in the art would be motivated to dose the venetoclax this way in order to use the venetoclax in a manner consistent with established prescribing guidelines.  One of ordinary skill in the art would have a reasonable expectation of success administering azacytidine at a dosage of 400 mg/day because this is the dosage regimen recommended by the FDA.  This fully satisfies the limitations of claims 109 and 110.  
Regarding claims 111-116, FDA already teaches that FDA teaches a dosage of 400 mg.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).  This satisfies the limitations of claims 111-116.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-5, 7, 9, 16, 28, 43, 67, 69, 72, 77, 79, 83-84, 86, 90, 91 and 117-118   are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 12, 16, 21, 29-30, 32-33, 39, 46, 53 and 56 of copending Application No. 16/668,257 (Published as US-20200157228-A1; Published 05/21/2020, of record) in view of Walter (Walter, et al., Blood 2004, Vol 103, No. 11, of record) and Bogenberger (Bogenberger, et al., Leukemia 2014 Vol. 28, p 1657-1665, of record).  
Regarding instant claims 2, 3, and 4, copending claim 1 is directed toward a method of treating a hematological malignancy in a human subject comprising administration of an ADC which comprises the same CDRs and targets the same antigen.  Regarding instant claim 5, copending claim 46 is directed towards an antibody comprising the same VH and VL sequences.   Regarding instant claim 7, copending claim 53 is directed towards the same class of DNA alkylating agent bound to the ADC.  Regarding instant claim 9, copending claim 56 is directed towards an ADC with the same structure as instant claim 9.  Regarding instant claim 16, copending claim 5 is directed toward a method wherein the immunoconjugate is administered once in a 21-day cycle.  Regarding instant claims 69 and 72, copending claim 12 is directed towards a method of treating the same classes of cancers.  Regarding instant claim 67, copending claims 16 and 21 are directed towards a method of treating a hematological malignancy that is relapsed and/or refractory.  Regarding instant claim 77, copending claims 29, 30, 32 and 33 are directed toward a method wherein the hematological malignancy is sampled and it is verified that 80% or greater of the cancer cells express CD123 prior to administration of the ADC.  Regarding instant claim 83, copending claim 39 is directed toward a method of treating a hematological malignancy wherein the subject received at least one to three prior lines of therapy. 
The ‘275 application does not teach a method comprising the administration of a BCL-2 inhibitor along with the immunoconjugate, including venetoclax.  The ‘275 application does not teach a method comprising administration of a hypomethylating agent along with the BCL-2 Inhibitor and the immunoconjugate, including azacytidine.  The ‘275 application does not teach the method of claim 4 wherein the cancer patient has previously been treated with venetoclax.  The ‘275 application does not teach the method of claim 4 wherein the cancer has previously been treated with a hypomethylating agent.  The ‘275 application does not teach the method of claim 4 wherein the hematological malignancy is resistant to IMGN632.
However, Walter and Bogenberger make up for these deficiencies.  
	Walter teaches on the subject of tumor cell resistance to ADCs as well as strategies to overcome said resistance (Walter, Abstract).  One such ADC taught by Walter is Gemtuzumab ozogamicin (GO), which targets CD33 and was developed for treatment of AML (Walter, p 4276, ¶ 2).  Walter teaches that BCL-2 antisense oligonucleotides can increase GO-induced cytotoxicity in HL-60 cells, suggesting that antiapoptotic proteins may limit the efficacy of the ADC (Walter, p 4282, ¶ 4).  Walter further teaches that in a direct test of this possibility, Walter and colleagues found that BCL-2 and BCL-xL overexpression is associated with GO resistance (Walter, P 48282, ¶ 4; p 4282, Fig 4a).   
	Bogenberger teaches on the subject of synergistic molecular vulnerabilities enhancing hypomethylating agents in myeloid malignancies (Bogenberger, Abstract).  Bogenberger teaches that the selective BCL-2 inhibitor ABT-199 (same as venetoclax) was able to shift the EC50 of azacytidine by at least 1.6 fold in 5 out of 7 cancer cell lines tested (Bogenberger, p 1660, Fig 2a).  Bogenberger concludes by proposing clinical trials wherein BCL-2 family inhibitors are combined with azacytidine.  
It would be prima facie obvious to one of ordinary skill in the art to administer both a hypomethylating agent, including azacytidine, and a BCL-2 inhibitor, including venetoclax, along with the immunoconjugate in a method of treating a hematological malignancy.  One of ordinary skill in the art would be motivated to administer the BCL-2 inhibitor, including venetoclax, because it both: 1) counteracts resistance to ADCs, as taught by Walter) and 2) sensitizes the blood cancer cells to the hypomethylating agent, including azacytidine.  Further, Bogenberger demonstrated the venetoclax enhanced the effectiveness of azacytidine.  One of ordinary skill in the art would have a reasonable expectation of success combining these three interventions because: 1) combining BCL-2 inhibition, including venetoclax, with ADCs has already been done in the prior art and 2) Bogenberger demonstrates that BCL-2 inhibition, including venetoclx, sensitizes blood cancer cells to the hypomethylating agent azacytidine in vitro.  
It would be prima facie obvious to one of ordinary skill in the art to administer the combination of the instant ADC, the BCL-2 inhibitor and the hypomethylating agent to a patient possessing a hematological malignancy resistant to IMGN632.  One of ordinary skill in the art would be motivated to administer the combination of the instant ADC, the BCL-2 inhibitor and the hypomethylating agent to a patient possessing a hematological malignancy resistant to IMGN632 in order to circumvent the resistance to the ADC via the BCL-2 inhibitor.  One of ordinary skill in the art would have a reasonable expectation of success administering the combination of the instant ADC, the BCL-2 inhibitor and the hypomethylating agent to a patient possessing a hematological malignancy resistant to IMGN632 because Walter previously demonstrated that BCL-2 inhibition sensitizes cancer cells to the cytotoxic effects of ADCs.  This fully satisfies the limitations of claim 79.   
It would be prima facie obvious to one of ordinary skill in the art to administer the combination of the instant ADC, the BCL-2 inhibitor and the hypomethylating agent to a patient who has previously been treated with venetoclax.  One of ordinary skill in the art would be motivated to administer such a combination in order to take advantage of the synergistic effect between BCL-2 inhibitors (venetoclax) and hypomethylating agents taught by Bogenberger.  One of ordinary skill in the art would be have a reasonable expectation of success administering such a combination because Bogenberger teaches that the combination of BCL-2 inhibitors and hypomethylating agents have a synergistic effect, greater than the sum of the two individual treatments.  This fully satisfies the limitations of claim 84.  
It would be prima facie obvious to one of ordinary skill in the art to administer the combination of the instant ADC, the BCL-2 inhibitor and the hypomethylating agent to a patient who has previously been treated with a hypomethylating agent.  One of ordinary skill in the art would be motivated to administer such a combination in order to take advantage of the synergistic effect between BCL-2 inhibitors (venetoclax) and hypomethylating agents taught by Bogenberger.  One of ordinary skill in the art would be have a reasonable expectation of success administering such a combination because Bogenberger teaches that the combination of BCL-2 inhibitors and hypomethylating agents have a synergistic effect, greater than the sum of the two individual treatments.  This fully satisfies the limitations of claim 86.  
Regarding claims 117 and 118, it would be prima facie obvious to one of ordinary skill in the art to administer the combination of the claimed immunoconjugate, a hypomethylating agent and a BCL-2 inhibitor to a subject that has received either 2 or three prior lines of therapy if said prior lines of therapy comprised: a hypomethylating agent (such as azacytidine), a BCL-2 inhibitor (such as venetoclax and/or IMGN632.  See the previous three paragraphs for reasons why this combination would be obvious to try given any one individual prior treatment.  
Regarding claim 90, it is within the purview of one of ordinary skill in the art to ensure that the immunoconjugate, the hypomethylating agent and the BCL-2 inhibitor are administered in separate pharmaceutical compositions.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
See Response to Arguments above.  

Claims 2-5, 7, 9, 16, 28, 43, 52, 63, 67, 69, 72, 77, 79-80, 83-84, 86, 90, 91 and 117-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 12, 16, 21, 29-30, 32-33, 39, 46, 53 and 56 of copending Application No. 16/668,257 (Published as US-20200157228-A1; Published 05/21/2020, of record), Walter (Walter, et al., Blood 2004, Vol 103, No. 11, of record) and Bogenberger (Bogenberger, et al., Leukemia 2014 Vol. 28, p 1657-1665, of record) as applied to claims 2-5, 7, 9, 16, 28, 43, 67, 69, 72, 77, 79, 83-84, 86, 90, 91 and 117-118 above and in further view of Kovtun (Kovtun, et al., US 2017/0029514 A1; Published 02/02/2017, of record). 
The teachings of the ‘257 patent, Walter and Bogenberger are discussed above. 
The combined teachings of the ‘257 patent, Walter and Bogenberger do not teach the method of instant claim 5 wherein the hematological malignancy is present in the subject as minimal residual disease (MRD).  The combined teachings of the ‘257 patent, Walter and Bogenberger do not teach a method for treating a hematological malignancy present as an MRD in a human subject, the method comprising administering to the subject an anti-CD123 immunoconjugate comprising an anti-CD123 antibody or antigen-binding fragment thereof linked to a cytotoxic agent.  The combined teachings of the ‘257 patent, Walter and Bogenberger do not teach the method of instant claim 4 wherein the immunoconjugate is further administered as maintenance therapy.  The combined teachings of the ‘257 patent, Walter, and Bogenberger do not teach the method of instant claim 4 wherein the hematological malignancy expresses p-glycoprotein.  
Kovtun, however, makes up for these deficiencies.
Kovtun teaches on the subject of immunoconjugates that bind to CD123 antigen (Kovun, Abstract).  Kovtun teaches that the patients in need of treatment via a method comprising administration of the ADC may include those who have minimally residual disease. (Kovtun, ¶ 0401, Kovtun teaches that the invention may be used to treat P-glycoprotein positive AML (Kovtun, ¶ 0870).  Kovtun teaches that treatment of AML involves, in some instances, maintenance therapy (Kovtun, ¶ 0007).  
It would be prima facie obvious to one of ordinary skill in the art to use the ADC of the instant invention in a method comprising administration of the ADC to patients with minimally residual disease.  One of ordinary skill in the art would be motivated to do so in order to treat patients with minimally residual hematological malignancies.  One of ordinary skill in the art would have a reasonable expectation of success treating patients with minimally residual disease by administration of the instant anti-CD123 ADC because similar anti-CD123 ADCs were reported to work against patients with MRD by Kovtun.  This satisfies the limitations of claims 52 and 53. 
It would be prima facie obvious to one of ordinary skill in the art to use the ADC of the instant invention in a method comprising administration of the ADC to patients with P-glycoprotein positive AML.  One of ordinary skill in the art would be motivated to do so in order to treat patients P-glycoprotein positive AML.  One of ordinary skill in the art would have a reasonable expectation of success treating patients with P-glycoprotein positive AML with by administration of the instant anti-CD123 ADC because similar anti-CD123 ADCs were reported to work against patients with P-glycoprotein positive AML by Kovtun.  This satisfies the limitations of claim 80.  
It would be prima facie obvious to one of ordinary skill in the art to use the ADC of the instant invention in a method comprising administration of the ADC to patients for maintenance therapy.  One of ordinary skill in the art would be motivated to do so in order to maintain the patient’s decreased disease state.  One of ordinary skill in the art would have a reasonable expectation of success using the ADC of the instant invention in a method comprising administration of the ADC to patients for maintenance therapy because similar anti-CD123 ADCs were reported to work for maintenance therapy by Kovtun.  This satisfies the limitations of claim 63. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
See Response to Arguments above.  

Claims 2-5, 7, 9, 16, 24-25, 27-28, 43-44, 52, 63, 67, 69, 72, 77, 79-80, 83-84, 86, 90, 91 and 117-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 12, 16, 21, 29-30, 32-33, 39, 46, 53 and 56 of copending Application No. 16/668,257 (Published as US-20200157228-A1; Published 05/21/2020, of record), Walter (Walter, et al., Blood 2004, Vol 103, No. 11, of record), Bogenberger (Bogenberger, et al., Leukemia 2014 Vol. 28, p 1657-1665, of record) and Kovtun (Kovtun, et al., US 2017/0029514 A1; Published 02/02/2017, of record)as applied to claims 2-5, 7, 9, 16, 28, 43, 52, 63, 67, 69, 72, 77, 79-80, 83-84, 86, 90, 91 and 117-118  above and in further view of Kovtun (2017) (Kovtun, et al., WO 2017/004026 A1, Published 01/05/2017, of record).
The teachings of the ‘257 application, Walter, Bogenberger and Kovtun are discussed above. 
Kovtun further teaches that regarding the dosage aspects of claims 25, 27, 92, and 95, Kovtun teaches that the immunoconjugate is effective at doses ranging from 0.8 mg/kg (Kovtun, ¶ 1029) to 0.1 micrograms/kg (Kovtun, ¶ 1034).  
	The combined teachings of the ‘257 application, Watler, Bogenberger and Kovtun do not teach that the immunoconjugate is administered on a 21 to 28 day cycle.
	However, Kovtun (2017) makes up for these deficiencies.
Kovtun (2017) teaches on the subject of immunoconjugates that bind CD123 as well as methods of using such CD123 binding molecules for diagnosing and treating diseases, such as B-cell malignancies (Kovtun (2017), p 1, ¶ 2).  Kovtun (2017) teaches that treatment with a humanized anti-CD123 ADC caused an initial regression of tumor burden over time, reaching a nadir (low point) on day 27 (Kovtun (2017), p 261, ¶ 3).  
It would be prima facie obvious to one of ordinary skill in the art to administer to the patient in need of treatment a dosage of immunoconjugate between 0.1 micrograms/kg (0.0001 mg/kg) and 0.8 mg/kg.  One of ordinary skill in the art would be motivated to administer dosages of immunoconjugate in this range in order to treat the subject’s cancer without administering a dose so great that it causes side effect.  One of ordinary skill in the art would have a reasonable expectation of success administering to the patient in need of treatment a dosage of immunoconjugate between 0.0001 mg/kg and 0.8 mg/kg because Kovtun teaches that significant therapeutic effects were observed in mice at both the high and low ends of this range (See Kovtun, Col. 362, Table and Kovtun, Col 364, Table).  Moreover, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).
It would be prima facie obvious to one of ordinary skill in the art to administer the instant combination on a 21 to 28 day cycle.  One of ordinary skill in the art would be motivated to administer the instant combination on a 21 to 28 day cycle in order to maintain the anti-tumor effect of the ADC over time.  Kovtun (2017) teaches that the ADC’s efficacy reaches a low point at about 27 days, which is in between 21 and 28 days.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).  One of ordinary skill in the art would have a reasonable expectation of success starting with the knowledge that the treatment reaches a low point at about 27 days and arriving at a 21 or 28 day cycle through routine experimentation because routine experimentation is within the purview of one of ordinary skill in the art.  This fully satisfies the limitations of claims 24, 25, 27 and 44.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
See Response to Arguments above.  

Claims 2-5, 7, 9, 16, 24-25, 27-28, 43-44, 52, 63, 67, 69, 72, 77, 79-80, 83-84, 86, 90-91, 95 and 109-118  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 12, 16, 21, 29-30, 32-33, 39, 46, 53 and 56 of copending Application No. 16/668,257 (Published as US-20200157228-A1; Published 05/21/2020, of record), Walter (Walter, et al., Blood 2004, Vol 103, No. 11, of record), Bogenberger (Bogenberger, et al., Leukemia 2014 Vol. 28, p 1657-1665, of record), Kovtun (Kovtun, et al., US 2017/0029514 A1; Published 02/02/2017, of record) and Kovtun (2017) (Kovtun, et al., WO 2017/004026 A1, Published 01/05/2017, of record) as applied to claims 2-5, 7, 9, 16, 24-25, 27-28, 43-44, 52, 63, 67, 69, 72, 77, 79-80, 83-84, 86, 90, 91 and 117-118 above and in further view of Prescriber’s Digital Reference (PDR 2013; URL: https://www.pdr.net/drug-summary/Vidaza-azacitidine-1664; accessed 12/11/2021, of record) and Mie (Mie, et al., Updates in Clinical Trials for Hematological Diseases 2018).
The combined teachings of the ‘257 application, Walter, Bogenberger, Kovtun, and Kovtun (2017) are discussed above.  
The combined teachings of the ‘257 application, Walter, Bogenberger, Kovtun, and Kovtun (2017) do not teach that the azacytidine is administered subcutaneously or intravenously at a dose of 75 mg/m2.
However Prescriber’s Digital Reference makes up for these deficiencies. 
 The PDR teaches that 75 mg/m2 every day for a 4 week (28 day) cycle is the recommended dosage for azacytidine for both subcutaneous and intravenous administration (PDR 2013, p 2, entire page).   
It would be prima facie obvious to one of ordinary skill in the art to administer a combination comprising IMGN632 and azacytidine to a subject in need of treatment of a hematological malignancy with the azacytidine being dosed at 75 mg/m2 intravenously or subcutaneously on a 28 day cycle.  One of ordinary skill in the art would be motivated to dose the azacytidine this way in order to use the azacytidine in a manner consistent with established prescribing guidelines.  One of ordinary skill in the art would have a reasonable expectation of success administering azacytidine at a dosage of 75 mg/m2 intravenously or subcutaneously on a 28 day cycle because this is the dosage regimen recommended by the PDR.  This fully satisfies the limitations of claim 95.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
See Response to Arguments above.  

Claims 2-5, 7, 9, 16, 24-25, 27-29, 43-44, 52, 63, 67, 69, 72, 77, 79-80, 83-84, 86, 90, 91-92 and 117-118   are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 12, 16, 21, 29-30, 32-33, 39, 46, 53 and 56 of copending Application No. 16/668,257 (Published as US-20200157228-A1; Published 05/21/2020, of record), Walter (Walter, et al., Blood 2004, Vol 103, No. 11, of record), Bogenberger (Bogenberger, et al., Leukemia 2014 Vol. 28, p 1657-1665, of record), Kovtun (Kovtun, et al., US 2017/0029514 A1; Published 02/02/2017, of record) and Kovtun (2017) (Kovtun, et al., WO 2017/004026 A1, Published 01/05/2017, of record) as applied to claims 2-5, 7, 9, 16, 24-25, 27-28, 43-44, 52, 63, 67, 69, 72, 77, 79-80, 83-84, 86, 90, 91 and 117-118   above and in further view of FDA (FDA, 4/2016, Reference ID: 3915259, of record).
The combined teachings of the ‘257 application, Walter, Bogenberger, Kovtun, and Kovtun (2017) are discussed above.  
The combined teachings of the ‘257 application, Walter, Bogenberger, Kovtun, and Kovtun (2017) do not teach that the venetoclax is administered at a dosage of 400 mg/day.  
FDA teaches that 400 mg/day (the dosage claimed in claims 29 and 92) is the maximum recommended daily dosage daily dosage for venetoclax (FDA, p 2, ¶ 4).
It would be prima facie obvious to one of ordinary skill in the art to administer, to a subject in need of treatment for a hematological malignancy, a combination comprising IMGN632 and venetoclax wherein the venetoclax is administered at a dosage of 400 mg/day on a 21 or 28 day cycle. One of ordinary skill in the art would be motivated to dose the venetoclax this way in order to use the venetoclax in a manner consistent with established prescribing guidelines.  One of ordinary skill in the art would have a reasonable expectation of success administering azacytidine at a dosage of 400 mg/day because this is the dosage regimen recommended by the FDA.  This fully satisfies the limitations of claim 29 and 92.   
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
See Response to Arguments above.  

Claims 2-5, 7, 9, 16, 28, 43, 50, 67, 69, 72, 77, 79, 83-84, 86, 90, 91 and 117-118  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 12, 16, 21, 29-30, 32-33, 39, 46, 53 and 56 of copending Application No. 16/668,257 (Published as US-20200157228-A1; Published 05/21/2020), Walter (Walter, et al., Blood 2004, Vol 103, No. 11, of record) and Bogenberger (Bogenberger, et al., Leukemia 2014 Vol. 28, p 1657-1665, of record) as applied to claims 2-5, 7, 9, 16, 28, 43, 67, 69, 72, 77, 79, 83-84, 86, 90, 91 and 117-118  above and in further view of Diesch (Diesch, et al., Clinical Epigenetics 2016 8:71, of record).  
The combined teachings of the ‘257 application, Walter and Bogenberger are discussed above.
The combined teachings of the ‘257 application, Walter and Bogenberger do not teach the method of claim 4 wherein the hypomethylating agent is decitabine.  
Diesch, however, makes up for these deficiencies.
Diesch teaches that both azacytidine and decitabine both belong to the same class of hypomethylating agents—azanucleosides (AZN), which are pyrimidine analogues of the nucleoside cytidine (Diesch, p 1, ¶ 2).  Diesch further teaches that azacytidine and decitabine differ only by one hydroxyl group (Diesch, p 2, Table 1):

    PNG
    media_image6.png
    374
    537
    media_image6.png
    Greyscale

Diesch further teaches that decitabine is approved by the FDA for AML (Diesch, p 7, Table 2).  
 It would be prima facie obvious to one of ordinary skill in the art to substitute the azacytidine of the combined methods of the copending claims, Walter, and Bogenberger for the decitabine of Diesch.  One of ordinary skill in the art would be motivated to make such a substitution in order to combat hematological malignancies with an art equivalent hypomethylating agent.  One of ordinary skill in the art would have a reasonable expectation of success substituting azacytidine with decitabine because: 1) both drugs belong to the same class of drug compounds, 2) the two molecules are very structurally similar and 3) decitabine is FDA approved for treatment of AML.  This fully satisfies the limitations of claim 50.
Claims 2-5, 7, 9, 16, 28, 43, 67, 69, 72, 77, 79, 82-84, 86, 90, 91 and 117-118   are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 12, 16, 21, 29-30, 32-33, 39, 46, 53 and 56 of copending Application No. 16/668,257 (Published as US-20200157228-A1; Published 05/21/2020, of record), Walter (Walter, et al., Blood 2004, Vol 103, No. 11, of record) and Bogenberger (Bogenberger, et al., Leukemia 2014 Vol. 28, p 1657-1665, of record) as applied to claims 2-5, 7, 9, 16, 28, 43, 67, 69, 72, 77, 79, 83-84, 86, 90, 91 and 117-118 above and in further view of Buckley (Buckley, et al., Am J Hematol. 2014; 89(4): p 423-428, of record)
The combined teachings of the ‘257 application, Walter and Bogenberger are discussed above.
The combined teachings of the ‘257 application, Walter and Bogenberger do not teach the method of claim 4 wherein the subject has an absolute neutrophil count of greater than 500/microliter.  
Buckley, however, makes up for these deficiencies.
Buckley teaches that in patients with AML or MDS, patients having an absolute neutrophil count of greater than 500 cells/microliter were had a higher rate of survival (Buckely, p 12, Fig. 2) as well as a lower rate of infection (Buckely, p 14, Fig. 4) when compared to patients having an absolute neutrophil count less than 500 cells/microliter.
It would be prima facie obvious to one of ordinary skill in the art to apply the method of treating a hematological malignancy comprising administration to a subject in need thereof: 1) the immunoconjugate of claim 4, 2) a BCL-2 inhibitor and 3) a hypomethylating agent to include patients having an absolute neutrophil count of greater than 500 neutrophils/microliter. The method of the combined methods of the copending claims, Walter, and Bogenberger can be used to treat any AML patients including patients with an absolute neutrophil count greater than 500 neutrophils/microliter. Buckely further teaches that patients having a baseline absolute neutrophil count of greater than 500 cells/microliter have a higher % survival (Buckely, p 12, Fig. 2) as well as a lower rate of infection (Buckely, p 14, Fig. 4). One of ordinary skill in the art would have a reasonable expectation of success applying the method of treatment of claim 4 to patients having an absolute neutrophil count greater than 500 neutrophils/microliter because Buckely demonstrated in the prior art that AML patients having an absolute neutrophil count greater than 500 cells/microliter have better survival rate. This fully satisfies the limitations of claim 82.  
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
See Response to Arguments above.  

Claims 2-5, 7, 9, 16, 24-25, 27-29, 43-44, 52, 63, 67, 69, 72, 77, 79-80, 83-84, 86, 90, 91-92  and 109-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 12, 16, 21, 29-30, 32-33, 39, 46, 53 and 56 of copending Application No. 16/668,257 (Published as US-20200157228-A1; Published 05/21/2020, of record), Walter (Walter, et al., Blood 2004, Vol 103, No. 11, of record), Bogenberger (Bogenberger, et al., Leukemia 2014 Vol. 28, p 1657-1665, of record), Kovtun (Kovtun, et al., US 2017/0029514 A1; Published 02/02/2017, of record), Kovtun (2017) (Kovtun, et al., WO 2017/004026 A1, Published 01/05/2017, of record) and FDA (FDA, 4/2016, Reference ID: 3915259, of record) as applied to claims 2-5, 7, 9, 16, 24-25, 27-29, 43-44, 52, 63, 67, 69, 72, 77, 79-80, 83-84, 86, 90, 91-92 and 117-118 above and in further view Prescriber’s Digital Reference (PDR 2013; URL: https://www.pdr.net/drug-summary/Vidaza-azacitidine-1664; accessed 12/11/2021, of record) and Mie (Mie, et al., Updates in Clinical Trials for Hematological Diseases 2018). 
The combined teachings of the ‘257 application, Kovtun, Walter, Bogenberger, Kovtun (2017) and FDA do not teach that venetoclax is administered orally on days 1-14 of a 28 day cycle at 100, 200 or 300 mg.  The combined teachings of Kovtun, Walter, Bogenberger, Kovtun (2017) and FDA do not teach that azacytidine is administered at a dose of 75 mg/m2 on days 1-7 of a 28 day cycle.  
The teachings of PDR and Mie, however, make up for these deficiencies.
Mei teaches that a 2 week on, 2 week off (same as days 1-14 of a 28 day cycle) cycling of venetoclax can be used to mitigate problems related to neutropenia.
The PDR teaches that 75 mg/m2 every day for the first 7 days of a 4 week (28 day) cycle is the recommended dosage for azacytidine for both subcutaneous and intravenous administration (PDR 2013, p 2, entire page).   
It would be prima facie obvious to one of ordinary skill in the art to administer to a subject in need of treatment of a hematological malignancy a combination comprising IMGN632, venetoclax and azacytidine, wherein the azacytidine is administered at a dosage of 75 mg/m2 intravenously or subcutaneously on days 1-7 of a 28 day cycle.  One of ordinary skill in the art would be motivated to dose the azacytidine this way in order to use the azacytidine in a manner consistent with established prescribing guidelines.  One of ordinary skill in the art would have a reasonable expectation of success administering azacytidine at a dosage of 75 mg/m2 intravenously or subcutaneously on days 1-7 of a 28 day cycle because this is the dosage regimen recommended by the PDR.  
It would be prima facie obvious to one of ordinary skill in the art to administer to a subject in need of treatment of a hematological malignancy a combination comprising IMGN632, venetoclax and azacytidine, wherein the venetoclax is administered on days 1-14 of a 28 day cycle.  One of ordinary skill in the art would be motivated to administer the venetoclax on days 1-14 of a 28 day cycle in order to mitigate problems associated with neutropenia.  One of ordinary skill in the art would have a reasonable expectation of success administering the venetoclax on days 1-14 of a 28 day cycle because Mie teaches that this dosage cycle can be used to mitigate problems related to neutropenia.  
It would be prima facie obvious to one of ordinary skill in the art to administer to a subject in need of treatment of a hematological malignancy a combination comprising IMGN632, venetoclax and azacytidine, wherein the venetoclax is administered on days 1-14 of a 28 day cycle at a dose of 400 mg/day.  One of ordinary skill in the art would be motivated to dose the venetoclax this way in order to use the venetoclax in a manner consistent with established prescribing guidelines.  One of ordinary skill in the art would have a reasonable expectation of success administering azacytidine at a dosage of 400 mg/day because this is the dosage regimen recommended by the FDA.  This fully satisfies the limitations of claims 109 and 110.  
Regarding claims 111-116, applicant is reminded that FDA already teaches that FDA teaches a dosage of 400 mg.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).  This satisfies the limitations of claims 111-116.

Conclusion
Claims 2-5, 7, 9, 16, 24-25, 27-29, 43-44, 50, 52, 63, 67, 69, 72, 77, 79-80, 83, 85, 90-92, 95 and 109-118 are rejected.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/               Examiner, Art Unit 1643            

/JULIE WU/           Supervisory Patent Examiner, Art Unit 1643